— Judgment, Supreme Court, New York County (William H. Keniry, J.), entered May 15, 1991, which, after a nonjury trial, inter alia, awarded plaintiffs specific performance of a contract for the sale of real property, unanimously affirmed, with costs.
"A party need not state specifically that time is of the essence, as long as the notice specifies a time on which to close and warns that failure to close on that date will result in default” (Sohayegh v Oberlander, 155 AD2d 436, 438). Here, the notice sent by defendant’s counsel to plaintiffs’ counsel stating that defendant "will not consent to adjourn closing beyond 10/3/85 for any reason” was insufficient to render time of the essence, since there was no clear and unequivocal warning that failure to close on that date would be considered a default. Under these circumstances, defendant had no basis to refuse to close, and plaintiffs were properly awarded specific performance of the contract. Concur — Sullivan, J. P., Rosenberger, Ross and Kassal, JJ.